Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant's election with traverse of claims 1-12, 19 in the reply filed on 12/1/2021 is acknowledged.  The traversal is on the ground(s) that it would be an additional expense that would be imposed upon the Applicant to file multiple applications and multiple patents on a related field of technology of all the inventive groups.  This is not found persuasive because to provide evidence of undue burden on the Examiner, MPEP 808.02 states that for related but distinct inventions, undue burden exist if one or more of the following can be shown: A) separate classification, b) separate status in the art if inventions are classifiable together, or c) a different field of search is shown even if the inventions are classifiable together.  The Examiner notes that the groups of invention would have a separate classification which meets the undue burden requirement as set forth in the MPEP.

The requirement is still deemed proper and is therefore made FINAL.

Priority
Acknowledgement has been made of applicant’s claim for priority under 35 USC 119 (a-d).  The certified copy has been filed on 1/8/2020.

Information Disclosure Statement
The Information Disclosure Statement (IDS) filed 11/7/2019, 6/17/2020 has been placed in the application file and the information referred to therein has been considered.

Drawings
	The drawings received 12/01/2021 are acceptable for examination purposes.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 1-3, 5, 8-11, 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by Goto (JP 2013-175412).

a lithium-containing composite oxide; and
a sulfur-containing inorganic lithium compound,
wherein the sulfur-containing inorganic lithium compound forms a coating layer on a surface of the lithium-containing composite oxide.  See Abstract.
Regarding claim 2, an X-ray photoelectron spectroscopy (XPS) binding energy peak of the sulfur-containing inorganic lithium compound is exhibited at about 168 eV to about 172 eV [0010, 0036].
Regarding claim 3, the sulfur-containing inorganic lithium compound comprises lithium sulfate [0014].
Regarding claim 5, the coating layer has a thickness of about 1 nm to about 100 nm [0015, 0031, 0041].
Regarding claim 8, a nickel content of the lithium-containing composite oxide is greater than or equal to about 55 at% based on a 5 total amount of metals except lithium [0008].
Regarding claim 9, a nickel content of the lithium-containing composite oxide is greater than or equal to about 80 at% based on a total amount of metals except lithium [0008].
Regarding claim 10, the lithium-containing composite oxide comprises a lithium nickel composite oxide represented by Chemical Formula 1:
<Chemical Formula 1>
Lia(NixMy'Mz")O2,

Regarding claim 11, the lithium-containing composite oxide comprises a lithium nickel composite oxide represented by Chemical Formula 2:
<Chemical Formula 2>
Lig(NixCoyMnz)Oo,
wherein, in Chemical Formula 2, 0.8<a<1.2, 0.6<x<1, 0<y<0.4,0<z<0.4, and 0.6 < x+y+z < 1.2 [0008].
Regarding claim 19, Goto discloses a rechargeable lithium battery, comprising: a positive electrode comprising the positive active material of claim 1; 
a negative electrode; 
a separator between the positive electrode and the negative electrode; and 
an electrolyte solution between the positive electrode and the negative electrode.


Claim Rejections - 35 USC § 102/103
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claims 1-3, 5, 8-11, 19 are rejected under 35 U.S.C. 102(a1) as being anticipated by, or in alternative, rejected under 35 U.S.C. 103(a) as being obvious over Goto (JP 2013-175412).
Regarding claim 4, the lithium of the sulfur- containing inorganic lithium compound is derived from the lithium-containing composite oxide, it has been considered but was not given patentable weight because the courts have held that the method of forming the product is not germane to the issue of patentability of the product itself.  “[Even though product-by-process claims are limited by and defined by the process, determination of patentability is based on the product itself.  The patentability of a product does not depend on its method of production.  If the product in the product-by-process claim is the same as or obvious from the product of prior art, the claim is unpatentable even though the prior product was made by a different process.”    In re Thorpe, 777 F.2d 695, 698, 227 USPQ 964, 966 (Fed. Cir. 1985).  See MPEP 2113.  

Regarding claim 7, the coating layer is formed as a uniform film on the surface of the lithium-containing composite oxide, Goto discloses using a vapor phase method or a slurry method to form the coating layer having an average thickness between 2 to 10 nm [0031].  It appears that the coating would be uniform in thickness due to the average thickness formed from vapor phase or slurry method.  Should it not be anticipatory, it .

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

Claim 6 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goto (JP 2013-175412).
Regarding claim 6, the sulfur-containing inorganic lithium compound is included in an amount of about 1 wt% to about 20 wt% based on a total weight of the positive active material, Goto discloses desiring a thickness of the sulfur-containing coating layer between 2-10 nm.  By setting the average thickness, it is possible to sufficiently exhibit the effect of forming the covering layer [0031].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the thickness, or the amount, of the coating for the benefit of protecting the active material, as well as to keep from interfering Li from exchanging between the positive electrode active material particles.


12 is rejected under 35 U.S.C. 103(a) as being unpatentable over Goto (JP 2013-175412) as applied to claim 1, in Aoshima (US 2004/0076883).
Regarding claim 12, the positive active material has a specific surface area (BET) of about 0.01 m2/g to about 10 m2/g, Aoshima teaches a positive active material comprising a lithium-nickel compound oxide.  If the specific surface area of the lithium-nickel compound oxide is too large, the capacity of the cell decreases. Further, due to e.g. a viscosity increase when formed into a coating material, there will be a difficulty in the production process. On the other hand, if it is too small, the cell characteristics such as rate characteristics or cycle characteristics tend to be deteriorated. Accordingly, the specific surface area is at least 0.1 m.sup.2/g, preferably at least 0.5 m.sup.2/g, more preferably at least 1 m.sup.2/g. On the other hand, it is at most 10 m.sup.2/g, preferably at most 5 m.sup.2/g, more preferably at most 3 m.sup.2/g. By adjusting the specific surface area within the above range, it will be possible to positively induce deactivation of the surface of the lithium-nickel compound oxide at the time of overcharging and thus to maintain the cell characteristics and the operation efficiency during the production to be good. The specific surface area is measured in accordance with the BET method [0067].  It would have been obvious to one of ordinary skill in the art at the time the invention was made to adjust the BET of Goto’s active material, as taught by Aoshima, for the benefit of optimizing the capacity and cycle characteristics.


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CYNTHIA KYUNG SOO WALLS whose telephone number is (571)272-8699.  The examiner can normally be reached on M-F until 5pm.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/CYNTHIA K WALLS/           Primary Examiner, Art Unit 1724